Citation Nr: 1232893	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for PTSD and bilateral hearing loss.  

The Board notes that the Veteran initially claimed service connection for PTSD. Construing the claim liberally, however, the Board has determined that the issue be characterized as one for service connection for a psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue has, therefore, been restated as set forth on the first page of this decision.

The Veteran was scheduled for a Board hearing in Washington, DC in August 2012, but he did not appear at the hearing or indicate any desire to reschedule.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claim for PTSD, the Veteran has asserted a number of stressors related to his service in the U.S. Navy.  Two stressors include being assigned to a detail on the USS Benewah working around dead Vietnam veterans who were being shipped back to the states, and also being trapped in the boiler room on the USS John R. Perry for several hours and thinking he was going to die.  In February 2009, the Veteran was diagnosed with PTSD and major depressive disorder associated with these stressors.  The report was signed by both a VA nurse and a VA physician.

The RO made a formal finding of lack of information to verify the stressors in connection with the PTSD claim in February 2009.  In March 2010, the Veteran submitted another stressor statement that they were in the China Seas and they thought would be captured and become Prisoners of War.

The Veteran's personnel records show that he served on the USS John R. Perry from November 1971 to February 1973 and that he had foreign service for one year and three months.  His military occupational specialty was "MR" (machinery repairman).  The Veteran also submitted a work performance report noting that he was assigned to the forward auxiliary machinery room for the upkeep of the ship's service boilers and evaporators on the USS John R. Perry.  The National Personnel Records Center indicated that there was no evidence that the Veteran had any service in Vietnam, but it is not clear if this would include the waters off the coast of Vietnam, since the Veteran was in the Navy.

The Veteran submitted a history of the USS John R. Perry, but only the documented history up through 1966 was noted.  The Veteran also submitted an internet article noting that the USS Benewah was decommissioned in February 1971 at Subic Bay, Philippines, which would have been before the Veteran's service, and reclassified Miscellaneous Auxiliary (IX 311), and eventually was placed out of service in September 1973.

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3)  states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 -39,852).  The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

As the Veteran has stated that he feared he would be captured when he was on the USS John R. Perry during his service in Vietnam, and has been diagnosed with PTSD from a VA physician related to his combat stressors in the Navy, the revised 38 C.F.R. § 3.304(f) potentially applies.  However, it is not clear that the USS John R. Perry actually had service in the waters off the coast of the Republic of Vietnam.  Thus, it is not possible to determine if the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Moreover, it is not enough for the Veteran to believe that they were in "China waters" and that they would be captured, he has to be confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from incoming artillery, rocket, or mortar fire, etc.  VA has a duty to make efforts to get the ships logs from the USS John R. Perry during his service on this vessel to determine whether there is any indication that it had service in the waters off the coast of Vietnam.  Also, as it is not clear if the VA physician who signed off on the Veteran's PTSD diagnosis was a psychiatrist, another medical opinion should be provided, if it is shown that the USS John R. Perry had service in hostile waters.

With respect to the Veteran's service connection claim for hearing loss, the Veteran's personnel records show that he served in the boiler room and worked as a machinery repairman as part of his duties in the US Navy.  Therefore, his exposure to acoustic trauma during his military service is conceded.  The Veteran underwent a VA audio examination in January 2010 and a November 2010 medical opinion was provided as an addendum to the report.  The examiner determined that an opinion could not be rendered regarding hearing loss with the information of record without resorting to speculation.  The examiner noted that the audiometric thresholds were within normal limits at separation from service in February 1973, and that since there were no audiometric thresholds on the enlistment examination there was no way to determine if a threshold shift occurred during active military service.   VA laws and regulations, however, do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss disability is causally related to service based on his conceded exposure to acoustic trauma, not whether hearing loss was actually shown in the service treatment records.  

As the examination and opinion provided in January and November 2010 are inadequate, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss disability based on his exposure to acoustic trauma during service.  Any recent VA treatment records should also be obtained, as well as any Vet Center records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records, including any private treatment he has received or treatment at any Vet Center for his PTSD and major depressive disorder.  Then make efforts to obtain any records identified by the Veteran.

2.  Make arrangements to obtain any relevant audio or mental health treatment records from the Fort Worth VA treatment facility, dated since November 2009.  

3.  Make efforts to obtain ships logs for the USS John R. Perry (DE-1034) to determine whether the ship was in hostile waters, including in the waters off the coast of Vietnam, during the Veteran's assignment to this vessel from November 1971 to February 1973. 

Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  Thereafter, if and only if, the USS John R. Perry is shown to have served in hostile waters during the Veteran's service aboard the ship, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, major depressive disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  The examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military activity during service, and whether his symptoms are related to the claimed stressors.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  
		
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Machinery Repairman in the Boiler Room on the USS John R. Perry and any statements regarding onset of symptomatology since service.  
  
The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, dispositive.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After the requested examination(s) have been completed, the report(s) should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report(s) are deficient in any manner, they should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

